USCA4 Appeal: 22-6851      Doc: 8         Filed: 12/27/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6851


        MARTY TARRELL GASTON,

                             Petitioner - Appellant,

                      v.

        STATE OF NORTH CAROLINA,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Martin K. Reidinger, Chief District Judge. (3:22-cv-00015-MR)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Marty Tarrell Gaston, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6851         Doc: 8      Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Marty Tarrell Gaston seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

        appealable unless a circuit justice or judge issues a certificate of appealability. See 28

        U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

        the district court denies relief on procedural grounds, the prisoner must demonstrate both

        that the dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

        (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Gaston has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2